Thomson, P. J.
On August 7, 1899, appellee, an attorney at law, was appointed by the judge of the district court of Lake county to defend a pauper charged with murder, and tried in that court. The trial commenced the *234next day, and was concluded on the day following. The appellee defended the prisoner, and, at the conclusion of the case, the judge fixed his fee for his services at $50. He then presented his bill in that amount to the board of county commissioners of Lake county for allowance. The board denied him the sum demanded, but entered an order allowing him $30. He brought this action to recover the balance. The judgment was in his favor, and the county appealed.
The authority of the court to assign counsel to indigent persons, indicted for crimes or misdemeanors, is found in section 1025, Mills ’ Statutes; and the fees to be allowed for services under the assignment are prescribed in the section immediately following. The latter section limits the fee in all cases of indictment for the commission of a felony, the punishment for which is imprisonment in .the penitentiary, to $30. At the time these services were rendered, the death penalty had been abolished, and the only punishment for murder was imprisonment in the penitentiary. The commissioners, therefore, in allowing $30, went to the extreme limit of their authority.
The judgment is reversed. Reversed.